Citation Nr: 0302544	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  97-15 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right knee disability, currently evaluated 
as 10 percent disabling.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
right knee disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).  

Procedural history

The veteran had active service from December 1985 to October 
1996.

The RO received the veteran's claims of entitlement to 
service connection for  bilateral knee disorders and a low 
back disorder in October 1996.  In a November 1996 rating 
decision, the veteran was granted service connection for the 
right knee disorder, described as retropatellar pain 
syndrome, and the low back disorder, described as a chronic 
lumbosacral strain.  He was awarded 10 percent disability 
ratings for each service-connected disability.  The claim for 
service connection for a left knee disorder was denied.  The 
veteran disagreed with the assigned 10 percent ratings and 
with the denial of service connection for the left knee 
disorder.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
April 1997.  

It is unclear from the record why this case took a number of 
years to reach the Board, although part of the delay appears 
to have been due to the enactment in November 2000 of the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
necessitated additional procedural and substantive 
development.   The VCAA will be discussed in greater detail 
below.




FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
complaints of pain, instability, locking and freezing.  
Objective clinical findings include pain, mild tenderness in 
the joint line, a mild varus deformity, some swelling, and 
active flexion to 80 degrees, passive flexion to 90 degrees, 
and extension to 0 degrees.

2.  Competent medical evidence does not reveal that the 
veteran's claimed left knee disorder is causally related to 
an incident of his military service or to any service-
connected disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a higher disability rating for 
a right knee disability have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).

2.  A left knee disorder was not incurred in active military 
service, or as a result of any service connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a left knee disorder.  He is also seeking entitlement to an 
increased disability rating for his service-connected right 
knee disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.



The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
a left knee disorder by finding that the claim was not well 
grounded.  The VCAA eliminated the concept of a well grounded 
claim, and superseded the decision of the United States Court 
of Appeals for Veterans Claims (the Court)in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000), in which the Court held that VA could 
not assist in the development of a claim that was not well 
grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in the August 2002 supplemental 
statement of the case (SSOC), the RO denied service 
connection for the left knee disorder based on the 
substantive merits of the claim.  The veteran was given the 
opportunity to submit evidence and arguments in response.  
The Board finds, therefore, that it can consider the 
substance of the veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.   

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

In March 20002, the RO sent the veteran a letter which set 
forth in detail the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed of 
the steps already taken by the RO, of the evidence still 
needed to substantiate the claims, and that the RO would 
assist him in obtaining evidence if he provided the proper 
information and release forms.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claims, by the November 
1996 rating decision, by the February 1997 statement of the 
case (SOC), and by the April 1997 and August 2002 SSOCs.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The RO requested and obtained the veteran's service medical 
records and outpatient treatment records.  The veteran was 
also afforded VA examinations in March 1997 and April 2002.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  The 
veteran was notified in March 2002 of the RO's duty to assist 
him in obtaining pertinent treatment records; but it does not 
appear that he responded to that letter.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; but he did not request any type of 
hearing.  The veteran's representative has submitted written 
argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   



1.  Entitlement to an increased disability rating for a 
service connected right knee disability.

The veteran is seeking an increased disability rating for his 
service-connected right knee disability, described as 
retropatellar pain syndrome, which is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2002).  He essentially contends that the right knee 
disability is more severe than is contemplated by the 
currently assigned rating.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2002).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See, in general, 
DeLuca v Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).

Specific schedular criteria will be addressed where 
appropriate in connection with the individual issues on 
appeal.

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2002).

The veteran's right knee disability is currently evaluated 
under Diagnostic Code 5257 [knee, other impairment of].  This 
diagnostic code rates on the basis of such criteria as 
subluxation and lateral instability.  The veteran's symptoms 
as reported in the April 2002 and March 1997 VA examinations 
include pain, mild tenderness in the joint line, a mild varus 
deformity and some swelling.  In his April 1997 VA Form 9, 
the veteran complained of instability, locking and freezing.  
He has not suggested a more appropriate diagnostic code, and 
the Board can identify none.  

The Board observes in particular that application of the 
Diagnostic Codes related to limitation of motion of the knee 
would produce a noncompensable rating given the veteran's 
findings in April 2002 of flexion to 80 degrees, active, and 
90 degrees, passive, and extension to 0 degrees.  In March 
1997, flexion was limited to 125 degrees.  See 38 C.F.R. 
§ 4.71 (2002).  Thus, use of 4.71a, Diagnostic Codes 5260, 
5261 (2002) would not benefit the veteran.    

The Board finds, therefore, that the veteran is properly 
evaluated under Diagnostic Code 5257 and there is no more 
appropriate diagnostic code.

Esteban considerations

The Board has also given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected right knee disability under Diagnostic Codes 5003 
and 5257. See VAOPGCPREC 23-97 [a veteran who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability]; VAOPGCPREC 
9-98 [if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X- 
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 
4.59].

In this case, however, there is no evidence of arthritis to 
support an evaluation under Diagnostic Code 5003.  X-rays in 
March 1997 were negative, and although the April 2002 x-ray 
report noted a possible ossification of the center of the 
right fibular head, there was no finding or diagnosis of 
arthritis.  The Board also notes that a "...separate rating 
must be based upon additional disability.  When a knee 
disorder is already rated under [Diagnostic Code] 5257, the 
veteran must also have limitation of motion under [Diagnostic 
Code] 5260 or [Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero- percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned."  VAOPGCPREC 23-97.  Here, as stated, both 
the April 2002 and March 1997 VA examination reports show 
limitation of knee motion that is below the minimum rating.  
Therefore, the Board finds that the preponderance of the 
evidence is against assigning separate disability evaluations 
for both arthritis under Diagnostic Code 5003 and for 
instability under Diagnostic Code 5257.

Schedular rating

Under Diagnostic Code 5257 [knee, other impairment of], the 
following levels of disability are included.

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2001).  The Board observes in 
passing that "moderate" 
is defined as "of average or medium quality, amount, scope, 
range, etc."  Webster's New World Dictionary, Third College 
Edition (1988) 871. 

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for a 
20 percent or higher rating.  

The evidence consists primarily of the March 1997 and April 
2002 VA examinations.  In regard to subluxation and lateral 
instability, the Board notes the veteran's complaint of 
instability in April 1997, but can identify no objective 
medical findings which support his contention or these 
criteria.  In the March 1997 VA examination, the veteran was 
found to have no laxity or lateral instability.  In April 
2002, he was found to walk with a normal gait, the ligaments 
were intact, and the examiner found negative Lachman and 
McMurray signs.  

Further, the Board can identify no other symptoms to support 
a finding of moderate impairment.  The veteran complained of 
symptoms such as locking and freezing in April 1997.  
However, objective medical findings from April 2002 show the 
veteran's knee to be normal on visual inspection, with no 
heat or effusions detected and with no crepitation.  The 
veteran's symptomatology, as objectively demonstrated, 
consists of pain on palpation of the knee, mild tenderness in 
the joint line, a mild varus deformity and some swelling.

In determining that a 20 percent disability rating is not 
warranted, the Board relies on the veteran's own statements 
and on the medical evidence of record.  As to the former, the 
veteran himself has not described symptoms of the overall 
severity required for a 20 percent rating.    

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2002).  See DeLuca, supra.  The March 1997 VA 
examiner found that pain associated with motion was minimal.  
Moreover, the examiner found no muscle atrophy or lateral 
instability.  There is no objective clinical evidence of 
significant functional loss due to weakness, fatigue or 
incoordination or lack or endurance.  The Board can identify 
no medical evidence that contradicts these findings.  The 
veteran has pointed to no manifestations of his disability 
which would allow for the assignment of additional disability 
under 38 C.F.R. §§ 4.40 and 4.45 (2002).  Accordingly, the 
Board finds that a higher disability evaluation on the basis 
of additional functional loss is not warranted under 38 
C.F.R. §§ 4.40 and 4.45 (2002).

Fenderson considerations 

As discussed above, the veteran's appeal arises from the 
original assignment of a disability rating. With regard to 
initial rating cases, separate ratings can be assigned to 
separate periods of time, based upon the facts found - a 
practice known as "staged ratings."  See Fenderson, supra.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
right knee disability has not changed appreciably since he 
left service.  There appears to have been none of the 
symptoms which could be classified as moderate impairment of 
the right knee, or which would allow for the assignment of a 
20 percent or higher disability rating at any time during the 
period of time here under consideration.  Based on the 
record, the Board finds that a 10 percent disability rating 
was properly assigned for the entire period.   

Extraschedular rating

In the SOC dated February 1997, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected right knee disability.  Since this matter 
has been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See also 
VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service-connected right knee 
disability results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  There is no evidence of any hospitalization, or 
for that matter ongoing medical treatment, for the right 
knee.  There is no evidence of an extraordinary clinical 
picture.  Indeed, The Board has been unable to identify any 
other factor consistent with an exceptional or unusual 
disability picture, and the veteran has pointed to none.

The Board has no reason to doubt that the veteran's service-
connected right knee disability may give him problems, 
including in a work situation.  However, there is no evidence 
of marked interference with employment.  Moreover, a certain 
degree of occupational impairment is contemplated in the 10 
percent rating currently assigned.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired]. 

In short, the evidence supports the proposition that the 
veteran's service-connected right knee disability does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
Accordingly, an extraschedular evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right knee disability.  The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service connected right 
knee disability.

The veteran claims that he is entitled to service connection 
for a left knee disorder.  He contends that his left knee has 
caused him problems since he left service, but that his 
service-connected right knee has exacerbated the problem.

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

With respect to secondary service connection, an analysis 
similar to the Hickson anlaysis applies. There must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. 
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a left knee disorder was not incurred in 
service.

Hickson element (1) is established by the evidence and is not 
in contention.  The veteran was diagnosed with chronic 
patellar tendonitis with chondromalacia patella during the 
March 1997 VA examination, and he was diagnosed with knee 
strain in April 2002.  

With respect to Hickson element (2), there is nothing in the 
evidentiary record to support or suggest that the veteran's 
current left knee disorder was incurred in service.  There is 
no record of left knee injury, or any other possible cause of 
the claimed disability during service.  The service medical 
records show complaint of right knee pain and a diagnosis of 
right knee tendonitis in July 1996.  [As noted elsewhere in 
this decision service connection has been granted for a right 
knee disability.]  No left knee injury or disability was 
noted at any time during the veteran's service.  On 
separation in August 1996, the veteran was found to have 
normal lower extremities, including strength and range of 
motion.  He responded "no" in his report of medical history 
as to whether he had ever suffered a trick or locked knee.  
Because no disability of the left knee was diagnosed or noted 
during service, the Board finds that Hickson element (2) has 
not been satisfied with respect to the matter of direct 
service connection.

Hickson/Wallin element (2) has been satisfied with respect to 
secondary service connection.  There is a service-connected 
right knee disability, which has been discussed by the Board 
in some detail above.

With respect to Hickson element (3), the Board can identify 
no medical evidence or opinion which establishes or supports 
a relationship between the veteran's left knee disorder and 
either his service or his service-connected right knee 
disability.    

With respect to this element, the only medical evidence which 
addresses such a relationship comes from the April 2002 VA 
examiner, who, when asked to comment on whether the left knee 
disorder was caused by the right knee, stated, in that the 
veteran had no record of treatment of the left knee in 
service and the physical findings are currently minimal, he 
could not attribute the left knee disorder to the right knee 
disability.  
  
The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, it is now well 
established that as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's left knee 
disorder resulted either directly from a disease or injury 
incurred in active service, or on a secondary basis as a 
result of a service-connected right knee disability.  The 
veteran's claim of entitlement to service connection for a 
left knee disorder is denied.


ORDER

Entitlement to an increased disability rating for a right 
knee disability is denied.

Service connection for a left knee disorder is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


